DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/083,388 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter: 
Both instant claim 1 and claim 1 of the ‘388 application recite a watch component comprising an austenized/austenitic ferritic stainless steel including a base including a ferrite phase; a surface layer (formed on a surface of the base) including an austenitic phase; and a mixed layer formed between the base and the surface layer, and in which the ferrite phase and the austenized/austenitic phase are mixed.
Instant claim 1 differs from claim 1 of the ‘388 application in that instant claim 1 also recites wherein in a cross section along a depth direction from the surface, a thickness of the mixed layer is 45% or less of a thickness of the surface layer.  However, this limitation is considered a matter of size or proportion and the courts have held that limitations relating to size or relative dimension are not patentably distinct.  See MPEP § 2144.04(IV)(A).  As such, the thickness proportion of the 
Both instant claim 2 and claim 1 of the ‘388 application recite wherein the base contains, by mass%, 18 to 22% of Cr, 1.3 to 2.8% of Mo, 0.05 to 0.50% of Nb, 0.1 to 0.8% of Cu, less than 0.05% of N, less than 0.05% of C, and a balance (i.e. a remainder) being composed of Fe and inevitable (i.e. unavoidable) impurity.
Both instant claims 3-4 and claim 1 of the ‘388 application recite wherein the surface layer contains 1.0-1.6% of nitrogen.
Both instant claims 5-8 and claim 9 of the ‘388 application recite a watch comprising the watch component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 5: “less than of 0.05% N” should be “less than 0.05% of N”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa (US PGPub. No. 2007/0217293, previously cited) in view of Kuroda et al. (US Pat. No. 7,875,128).
Claim 1: Takasawa teaches a decorative product, such as an external part of a timepiece (i.e. a watch component) (paragraphs 0018 and 0048).  The decorative product has a base layer made from a Fe-Cr alloy (i.e. a stainless steel because it is a ferrous alloy having 15-25% Cr; Cr content is listed in paragraph 0033), and the base layer has a base portion and an austenite layer (paragraph 0030), wherein the base portion is primarily a ferrite phase (paragraph 0031) (i.e. the decorative product is an austenized ferritic stainless steel).  The austenite layer is austenized by adding nitrogen atoms near the surface of the base layer (i.e. the austenite layer is a surface layer formed on the surface of the base and includes an austenized phase) (paragraph 0030).  Takasawa does not specifically describe the claimed mixed layer; however, the mixed layer is considered to be a material 
The base member/base material is placed in a process or treatment chamber and the pressure is reduced to 2 Pa (Takasawa, paragraph 0086-0087; instant specification, paragraph 0029).
Nitrogen is introduced to the chamber while venting/exhausting the chamber to a maintained pressure of 0.08-0.12 MPa (Takasawa, paragraph 0088; instant specification, paragraph 0030).
Takasawa teaches a heat treatment of raising the temperature inside the treatment chamber to 950-1300 °C at a rate of 5-20 °C/min and maintaining the temperature for a holding time of 3-48 hours (Takasawa, paragraphs 0060-0062) whereas the instant specification describes a heat treatment of raising the temperature to 1200 °C at a rate of 5 °C/min and maintaining for 4 hours (instant specification, paragraph 0030).  These ranges for the conditions of heat treatment overlap and the courts have held that where ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the ranges has been presented.
After the holding time of the heat treatment, the member is quenched at a cooling rate of at least 80 °C/s (Takasawa, paragraph 0063) and quenching with cold water gave an average cooling rate of 150 °C/s (Takasawa, paragraph 0089).  The instant specification describes that the base material is quenched by water cooling (instant specification, paragraph 0030).
Takasawa also teaches a substantially identical material as that which is claimed (i.e. an austenized ferritic stainless steel, as recited in instant claim 1), and further teaches a chemical composition that 
In a related field of endeavor, Kuroda teaches a Ni-free stainless steel (Col. 1, lines 58-62) that is a ferritic stainless steel containing 18-24% by mass of Cr and 0-4% Mo and is subjected to nitrogen absorption treatment and austenitizing it (Col. 2, lines 10-15).  The alloy may further include 0.5-3% Cu as the Cu improves corrosion resistance, weldability, formability, etc. (Col. 9, lines 59-65).  This amount of Cu overlaps the claimed range.  See MPEP § 2144.05.
As Takasawa and Kuroda each teach a Ni-free ferritic stainless steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify 
Claim 2: The composition of the base is outlined above regarding claim 1.  Each of the elements are disclosed by Takasawa as modified by Kuroda in an amount that overlaps the claimed ranges.  See MPEP § 2144.05.
Claims 3-4: Takasawa teaches that the nitrogen content in the austenite layer (i.e. the surface layer) is 0.3-1.2% and more preferably 0.8-1.2% (paragraph 0045), and these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claims 5-8: Takasawa teaches the decorative product of a base member of the above described Fe-Cr alloy having an austenitized layer (paragraph 0009) and a timepiece having the product (paragraph 0003).  More specifically, the decorative product can be external or internal parts of a timepiece, etc. (i.e. a watch component) (paragraph 0048), and Takasawa describes a timepiece having the decorative product (paragraph 0065) and illustrates a portable timepiece as a wristwatch (i.e. a watch) (paragraph 0073; Fig. 4). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784